DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2020 and 02/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (Pub. No.: US 2009/0127935) in view of Sun et al. (Pub. No.: US 2016/0291663).
Consider claims 1, 13, Hung discloses an electronic device (paragraph [0013], Fig. 1, electronic device 40) comprising:
a display (paragraph [0013], Fig. 1, electronic device 40; Note that, in the art, electronic devices are known to include a display);
a first connector connectable to a first power source (paragraph [0013], Fig. 1, first connector 102 connected to first power 50);
a second connector connectable to a second power source (paragraph [0013], Fig. 1, second connector 104 connected to second power 60);
a first converter configured to convert a first power supplied from the first power source (paragraph [0015], Fig. 1, first converter 112 for converting first power 50);
a second converter configured to supply operation power to the display based on the first power converted by the first converter or a second power supplied from the second power source (paragraph [0015], Fig. 1, second converter 114 for converting second power 60 and paragraph [0014], establishing an electrical connection between the first connector 102 and the second connector 104 to use the first power 50 to charge the battery connected to the second connector 104);
a selector configured to connect the first connector and the first converter or the second connector and the second converter based on a power connection state of the first connector and the second connector (paragraph [0014], switch 108 establishes an electrical connection between the first connector 102 and the second connector 104, paragraph [0016], controller 110 controls the switch 108 by detecting the first converter 112 and the second converter 114 for the first signal and the second signal respectively and paragraph [0014], when an electrical connection is switched on, the first connector 102 receives the first power 50 to charge the battery connected to the second connector 104).
a first switch configured to perform selective connection between the first connector and the first converter and between the second connector and the second converter (paragraph [0014], switch 108 establishes an electrical connection between the first connector 102 and the second connector 104, paragraph [0016], controller 110 controls the switch 108 by detecting the first converter 112 and the second converter 114 for the first signal and the second signal respectively and paragraph [0014], when an electrical connection is switched on, the first connector 102 receives the first power 50 to charge the battery connected to the second connector 104).
While it is known, in the art, that an electronic device could include a display, Hung does not specifically disclose the electronic device to include a display and further a first switch and a second switch configured to perform selective connection between the first connector and the first converter and between the second connector and the second converter, respectively.
Sun discloses the electronic device to include a display (paragraphs [0004] and [0007], display) and further a first switch and a second switch configured to perform selective connection between the first connector and the first converter (paragraph [0043], Fig. 4, voltage converter 428 has an input 430 that can be selectively connected to the VBUS wire 420 for connection to connector port 408, see paragraph [0042])) and between the second connector and the second converter (paragraph [0046], voltage converter 429 has an output 433 that is selectively connected to VBUS wire 422 for connection to connector port 410, see paragraph [0042]), respectively.
Therefore, in order to provide variation in the different ways the converter circuitry can be connected to each other and to ports, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Sun in providing an electronic device to include a display and further a first switch and a second switch configured to perform selective connection between the first connector and the first converter and between the second connector and the second converter, respectively, see teaching found in Sun, paragraph [0041].
Consider claims 2, 15, 16, the combination of Hung and Sun discloses wherein the selector controls the first switch and the second switch not to connect the first connector and the first converter, and the selector controls the first switch and the second switch to connect the second connector and the second converter based on a connection between the second connector and the second power source (paragraph [0032], Fig. 3, enabling the rechargeable mode of the chargeable power source, therefore allowing the external power source to charge the chargeable power source).
Consider claims 3, 14, 17, the combination of Hung and Sun discloses wherein the selector controls the first switch and the second switch to operate with a period of time therebetween (paragraph [0025], controller 110 therefore generates the switch signal periodically).
Consider claim 4, the combination of Hung and Sun discloses wherein the selector comprises: a power generator configured to generate a voltage based on the connection between the second connector and the second power source (paragraph [0017], signal generator 126 generates a switch signal according to detection results of the detectors 122, 124); and 
an operator configured to control the first switch to be turned off and the second switch to be turned on based on the generation of the voltage (paragraph [0017], switch 108 establishes the electrical connection between the connectors 102, 104 when receiving the switch signal).
Consider claims 5, 6, the combination of Hung and Sun discloses wherein the selector controls the first switch and the second switch not to connect the second connector and the second converter, and the selector controls the first switch and the second switch to connect the first connector and the first converter based on a disconnection between the second connector and the second power source (paragraph [0017], Fig. 1, first detector 122 detects the first signal to determine if the first connector 102 is receiving the first power 50. The second detector 124 detects the second signal to determine if the second connector 104 is receiving the second power 60. The signal generator 126 generates a switch signal according to detection results of the detectors 122, 124).
Consider claim 7, the combination of Hung and Sun discloses wherein each of the first switch and the second switch comprises a relay device (Sun, paragraph [0044], Fig. 4, switches 492 can be formed by relays).
Consider claims 8, 18, 19, the combination of Hung and Sun discloses wherein
the first power source supplies alternating current (AC) power, and the second power source supplies direct current (DC) power, and the second power of the second power source is supplied from an electronic apparatus connected via the second connector (paragraph [0013], the first connector 102 may connect to an AC-DC adapter for receiving a first power 50, and the second connector 104 electrically connects to a battery for receiving a second power 60).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hung and Sun in view of Wu et al. (Pub. No.: US 2016/0322860).
Consider claim 9, Hung discloses an electronic device (paragraph [0013], Fig. 1, electronic device 40) comprising: 
a first connector connectable to a first power source (paragraph [0013], Fig. 1, first connector 102 connected to first power 50);
a second connector connectable to a second power source (paragraph [0013], Fig. 1, second connector 104 connected to second power 60);
a first converter configured to convert a first power supplied from the first power source (paragraph [0015], Fig. 1, first converter 112 for converting first power 50);
a second converter configured to supply operation power to the display based on the first power converted by the first converter or a second power supplied from the second power source (paragraph [0015], Fig. 1, second converter 114 for converting second power 60 and paragraph [0014], establishing an electrical connection between the first connector 102 and the second connector 104 to use the first power 50 to charge the battery connected to the second connector 104); and 
a switch configured to perform selective connection between the first connector and the first converter or between the second connector and the second converter based on a position of the switch (paragraph [0014], switch 108 establishes an electrical connection between the first connector 102 and the second connector 104, paragraph [0016], controller 110 controls the switch 108 by detecting the first converter 112 and the second converter 114 for the first signal and the second signal respectively and paragraph [0014], when an electrical connection is switched on, the first connector 102 receives the first power 50 to charge the battery connected to the second connector 104).
While it is known, in the art, that an electronic device could include a display, Hung does not specifically disclose the electronic device to include a display.
Sun discloses the electronic device to include a display (paragraphs [0004] and [0007], display).
Therefore, in order for a laptop computer that was previously connected to a display device such as a flat-panel TV, e.g., by an HDMI cable, to now also be charged by the TV--which is itself powered through an AC wall outlet--without increasing the number of cables, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Sun in providing an electronic device to include a display, see teaching found in Sun, paragraph [0004].
The combination of Hung and Sun does not specifically disclose a switch movable between a first contact point for connection with the first power source and a second contact point for connection with the second power source based on control of a user.
Wu discloses a switch movable between a first contact point for connection with the first power source and a second contact point for connection with the second power source based on control of a user (paragraph [0035], Fig. 5, load L may be connected to the first power supply 11 and the second power supply 12 via the selection switch K where the selection switch K has a movable terminal Kd).
Therefore, in order to allow for selectivity between two independent power supplies supporting power to a load, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Wu in providing a switch movable between a first contact point for connection with the first power source and a second contact point for connection with the second power source based on control of a user, see teaching found in Wu, paragraph [0035].
Consider claim 10, the combination of Hung, Sun and Wu discloses wherein the switch comprises an electrode connectable with the first contact point or the second contact point (Wu, paragraph [0035], Fig. 5, movable terminal Kd of the selection switch K may selectively be electrically connected to the first fixed terminal K1 or the second fixed terminal K2).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to disclose the limitations of the above claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gerald Johnson/
Primary Examiner, Art Unit 2627